Title: From Thomas Jefferson to Craven Peyton, 8 June 1802
From: Jefferson, Thomas
To: Peyton, Craven


            Dear SirWashington June 8. 1802.
            Lest you might be gone to Richmond, as mentioned in your letter of the 2d. instant, I have thought it best to send the balance you desired, to mr George Jefferson of that place; and have accordingly inclosed 140. D. this day in a letter addressed to you, sealed, and have desired him to deliver it to yourself or to your written order; so that you can apply to him on your reciept of this.  in that letter I have mentioned the necessity of postponing to the next year any other paiments which may be hereafter agreed on.  accept assurances of my friendly attachment.
            Th: Jefferson
          